Case 2:20-cv-05526-SVW-SHK Document 52-5 Filed 12/22/20 Page 1 of 8 Page ID #:279




                                Exhibit 3
Case 2:20-cv-05526-SVW-SHK Document 52-5 Filed 12/22/20 Page 2 of 8 Page ID #:280




   1   Marina Lang, No. 251,087 mlang@socalip.com
       Michael D. Harris, No. 59,470 mharris@socalip.com
   2
       Brian Tamsut, No. 322,780, btamsut@socalip.com
   3   SOCAL IP LAW GROUP LLP
       310 N. Westlake Blvd., Suite 120
   4
       Westlake Village, CA 91362-3788
   5   Phone: (805) 230-1350 • Fax: (805) 230-1355
   6   Attorneys for Plaintiff Athena Cosmetics, Inc.
   7

   8                              UNITED STATES DISTRICT COURT
   9                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10                                          No. 2:20-cv-05526-SVW-SHK
       Athena Cosmetics, Inc.,
  11                                          Notice of Deposition of Defendant AMN Distri-
            Plaintiff,                        bution Inc. under FED. R. CIV. P. 30(b)(6)
  12            v.
                                              Date: November 5, 2020
  13   AMN Distribution, Inc., et al,         Time: 9:00 a.m.
  14
              Defendants.                     Place: SoCal IP Law Group’s Westlake Village
                                                     office
  15
              To counsel for Plaintiff AMN Brands, Inc.:
  16
              On Thursday, November 5. 2020, at 9:00 a.m., plaintiff Athena Cosmetics, Inc.
  17
       will depose plaintiff AMN Distribution, Inc. under FED. R. CIV. P. 30 including Rule
  18
       30(b)(6). The deposition will be at the offices of Athena’s counsel, SOCAL IP LAW
  19
       GROUP LLP, 310 N. Westlake Blvd., Suite 120, Westlake Village, CA 91362-3788. It
  20
       will be videotaped and recorded by stenograph.
  21
              FED. R. CIV. P. 30(b)(6) requires AMN to designate one or more officers, direc-
  22
       tors, managing agents or other consenting person to testify on its behalf as to all mat-
  23
       ters embraced in the following “Description of Matters on which Examination is Re-
  24
       quested” and which are known or reasonably available to AMN.
  25
       October 9, 2020                     /s/ Marina Lang
  26                                       Marina Lang
  27                                       SoCal IP Law Group LLP
  28
                                               Attorneys for Plaintiff Athena Cosmetics, Inc.
                                                              Athena Cosmetics, Inc v. AMN et al.
       Rule 30(b)(6) Deposition of Defendant AMN   1          Case No.: 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-5 Filed 12/22/20 Page 3 of 8 Page ID #:281




   1

   2                                 CERTIFICATE OF SERVICE
   3   I certify on October 9, 2020, I served the foregoing document “Notice of Deposition
       of Defendant AMN Distribution Inc. under FED. R. CIV. P. 30(b)(6)” by email to all
   4
       counsel registered with CM/ECF on this case.
   5

   6   October 9, 2020                             /s/ Anneliese Lomonaco
   7                                               Anneliese Lomonaco

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                               Athena Cosmetics, Inc v. AMN et al.
       Rule 30(b)(6) Deposition of Defendant AMN     2         Case No.: 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-5 Filed 12/22/20 Page 4 of 8 Page ID #:282




   1           DESCRIPTION OF MATTERS ON WHICH EXAMINATION IS REQUESTED
   2                              DEFINITIONS AND INSTRUCTIONS
   3         1. “AMN,” “You” and “Defendant” mean defendant AMN Distribution Inc.,
   4   all predecessors, subsidiaries, parents and their past and present employees, officers,
   5   agents, or attorneys.
   6         2. “Athena,” and “Plaintiff” mean plaintiff Athena Cosmetics, Inc.
   7         3.   “Document” has the broadest meaning accorded to it by FED. R. CIV. P. 34
   8   and FED. R. EVID. 1001.
   9         4. “Newman” means Moishe Newman.
  10         5. “Person” means a natural person, a corporation, partnership, LLC, LLP, di-
  11   vision, agency or other entity.
  12         6. “Lawsuit” means this underlying lawsuit, Athena Cosmetics, Inc., v. AMN
  13   Distribution, Inc., et al, No. 2:20-cv-05526-SVW-SHK in the United States District
  14   Court, Central District of California.
  15         7. “Athena Trademark” means REVITALASH, REVITILASH AND DESIGN,
  16   ATHENA COSMETICS, ETERNALLY PINK, REVITALASH ADVANCED, the trademark regis-
  17   trations of which are shown in Exhibits 1–5 of the complaint and the RL Design,
  18   which is shown in the text of the complaint.
  19         8. “Athena Goods” means all packaging, contents, inserts in the packaging,
  20   instructions and applicators that display the Athena Trademarks whether Athena or
  21   another Person was the source of the goods.
  22         9. Unless otherwise stated “Description of Matters on which Examination is
  23   Requested” seeks knowledge only from January 1, 2019, to the present.
  24         10. If AMN requests a copy of any discovery request in MS Word format,
  25   Ridge will provide the copy if AMN agrees to provide a copy of any discovery re-
  26   quests and response in MS Word.
  27

  28

                                                              Athena Cosmetics, Inc v. AMN et al.
       Rule 30(b)(6) Deposition of Defendant AMN   3          Case No.: 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-5 Filed 12/22/20 Page 5 of 8 Page ID #:283




   1                                 DESCRIPTION OF MATTERS
   2                        AMN’s computer programs for tracking or otherwise recording
   3   data about:
   4            a. Inventory
   5            b. Customers
   6            c. Suppliers
   7            d. Orders from suppliers
   8            e. Orders from AMN’s customers
   9            f. Invoices
  10            g. Shipping documents
  11            h. Bills of lading
  12            i. Accounts payable
  13            j. Acccounts receivable
  14            k. AMN’s profit and loss
  15            l. Payments including checking accounts
  16            m. Rent paid or received.
  17            n. Word processing
  18            o. Email
  19            p. Text (SMS) messages including desktop computer programs for sending
  20        or receiving text messages
  21            q. Backup and restore
  22                        AMN’s desktop, laptop and tablet computers owned or leased
  23   from January 1, 2019, to the present.
  24                        The operating systems for each computer in Category 2.
  25                        The location and present and past user of all mobile phones
  26   owned or leased by AMN or owned or leased by an AMN employee or independent
  27   contractor.
  28                        AMN’s document retention policy.
                                                            Athena Cosmetics, Inc v. AMN et al.
       Rule 30(b)(6) Deposition of Defendant AMN   4        Case No.: 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-5 Filed 12/22/20 Page 6 of 8 Page ID #:284




   1                        AMN’s and its employee’s and independent contractor’s dele-
   2   tion, destruction or discarding of documents from January 1, 2019, to the present.
   3                        Your contention Athena and AMN have an enforceable or unen-
   4   forceable contract between them and the names, addresses, email address of Persons
   5   knowledgeable about such an enforceable or unenforceable contract.
   6                        Your contention that AMN fully performed its contract with
   7   Athena, and the names, addresses, email address of all Persons with knowledge of the
   8   contention.
   9                        AMN’s sales, shipping or receipt of any product bearing an
  10   Athena Trademark and the names, addresses, email address of all Persons with
  11   knowledge of the sales, shipping or receipt.
  12                        The names, addresses, email address of all Persons with know-
  13   ledge of the Persons that provided AMN with any product bearing an Athena Trade-
  14   mark.
  15                        The natural persons employed by the Person that provided AMN
  16   with any product bearing an Athena Trademark and their names, addresses and email
  17   address.
  18                        Newman’s residence addresses from from January 1, 2019, to
  19   the present. If AMN does not know the exact street address, the Rule 30(b)(6) witness
  20   should provide as much or the address (e.g., street, city, state, country) as AMN
  21   knows.
  22                        Addresses where Newman stayed overnight if the place was not
  23   his residence.
  24                        All Persons who talked to or othwise communicated with New-
  25   man from January 1, 2019, to the present.
  26                        AMN’s knowledge of Athena or Athena’s Goods from January
  27   1, 2019, to the present.
  28

                                                             Athena Cosmetics, Inc v. AMN et al.
       Rule 30(b)(6) Deposition of Defendant AMN   5         Case No.: 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-5 Filed 12/22/20 Page 7 of 8 Page ID #:285




   1                         The factories at which AMN’s Athena’s Goods were manufac-
   2   tured of assembled.
   3                         AMN’s or its employees, representative or agents visits to and
   4   meetings with any suppliers or potential suppliers of Athena Goods.
   5                         The existence of AMN Documents to or from Newman from
   6   January 1, 2019, to the present that mention:
   7            a. Athena.
   8            b. Revitalash.
   9            c. Any Athena Trademark.
  10            d. Newman’s compensation.
  11            e. The compensation to any relative of Newman.
  12            f. Newman’s then-current residence.
  13            g. Newman’s responsibilities with AMN.
  14            h. Newman’s bank accounts.
  15            i. Any company or entity other than AMN which employed Newman or
  16        with which contracted with Newman.
  17                         The present location of the documents that mention:
  18            a. Athena.
  19            b. Revitalash.
  20            c. Any Athena Trademark.
  21            d. Newman’s compensation.
  22            e. The compensation to any relative of Newman.
  23            f. Newman’s then-current residence.
  24            g. Newman’s responsibilities with AMN.
  25            h. Newman’s bank accounts.
  26            i. Any company or entity other than AMN which employed Newman or
  27        with which contracted with Newman.
  28

                                                             Athena Cosmetics, Inc v. AMN et al.
       Rule 30(b)(6) Deposition of Defendant AMN   6         Case No.: 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-5 Filed 12/22/20 Page 8 of 8 Page ID #:286




   1                        AMN’s policy for identifying and treating potentially counterfeit
   2   goods or goods that infringe any company’s trademark or other intellectual property.
   3                        The names, business and home addresses, business and home
   4   telephone numbers and email addresses of all Persons who own at least 10% of AMN
   5   and (2) all AMN’s officers and managing employees.
   6                        The formation of AMN as a corporation.
   7                        AMN facilities and offices including those shared with any other
   8   Person.
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                            Athena Cosmetics, Inc v. AMN et al.
       Rule 30(b)(6) Deposition of Defendant AMN   7        Case No.: 2:20-cv-05526-SVW-SHK
